Appeal from an order confirming the report of an official referee on the accounting of a receiver of rents in a foreclosure action. The receiver has on hand $71.48. There is an unpaid bill amounting to $188.46; the receiver’s fees were fixed at $71.95 and his lawyer’s fee at $50, making a total of $310.41, leaving a deficit of $238.93, which the order directs the plaintiff to pay to the receiver. Order modified by striking out the direction that plaintiff pay to the receiver the sum of $238.93 and the directions for the disbursement of that sum and the sum on hand, and by providing that the sum of $71.48 in the hands of the receiver be paid to City Service Asphalt Products Co., and that the confirmation of the referee’s report be limited accordingly; and, as so modified, the order is affirmed, without costs. (Title Guarantee & Trust Co. v. Koralek, 247 App. Div. 915; Title Guarantee & Trust Co. v. Abrams, 248 id. 595.) Lazansky, P. J., Cars-well, Johnston, Adel and Close, JJ., concur.